
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 261
		IN THE HOUSE OF REPRESENTATIVES
		
			March 18, 2009
			Mr. Frelinghuysen
			 submitted the following resolution; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the Department of Veterans Affairs should not retreat from
		  its responsibility to support those veterans with combat wounds or
		  service-connected disabilities.
	
	
		Whereas President Abraham Lincoln promised … to
			 care for him who bore the brunt of battle, his widow and his orphan
			 …;
		Whereas it is the mission of the Department of Veterans
			 Affairs to care for him who shall have borne the battle, and for his
			 widow, and his orphan;
		Whereas the Department of Veterans Affairs emphasizes that
			 it will provide veterans the world-class benefits and services they have
			 earned—and to do so by adhering to the highest standards of compassion,
			 commitment, excellence, professionalism, integrity, accountability, and
			 stewardship;
		Whereas one of the ways the Nation provides support for
			 the men and women who fight overseas is to ensure that veterans’ programs are
			 effective and reliable at home;
		Whereas the President is said to be considering a proposal
			 that would authorize the Department of Veterans Affairs to recover or collect
			 charges from a veteran’s private health insurance provider for hospital care
			 and medical services furnished by the Department for a service-connected
			 disability;
		Whereas the Department of Veterans Affairs is currently
			 authorized to recover or collect from third-party insurers of veterans charges
			 for hospital care and medical services furnished by the Department for
			 non-service connected conditions; and
		Whereas expanding this policy to bill a veteran’s personal
			 insurance for care that the Department of Veterans Affairs has a responsibility
			 to provide would break the solemn compact between a veteran and the Government:
			 Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)the President should not formally propose a
			 change in policy as significant as the proposal to authorize the Department of
			 Veterans Affairs to charge a veteran’s private health insurance provider for
			 hospital care and medical services furnished by the Department for a
			 service-connected disability; and
			(2)the Department of
			 Veterans Affairs should acknowledge its responsibility for financing the health
			 care of veterans with service-connected disabilities and combat wounds.
			
